Citation Nr: 0900199	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on need for regular aid and attendance or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945, and died in June 2000.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Regional 
Office (RO) that denied the appellant's claim for special 
monthly pension based on the need for the regular aid and 
attendance of another person or by reason of being 
housebound.


FINDINGS OF FACT

1.  The appellant is not blind, and she does not reside in a 
nursing home or need regular aid and attendance from another 
person.

2.  The appellant is not housebound.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly pension 
based upon the need for the regular aid and attendance of 
another person have not been met.  38 U.S.C.A. § 1541(d) 
(West 2002); 38 C.F.R. §§ 3.351(a)(5), (b), (c), 3.352(a) 
(2008).

2.  The criteria for an award of special monthly pension at 
the housebound rate have not been met.  38 U.S.C.A. § 1541(e) 
(West 2002); 38 C.F.R. § 3.351(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a July 2005 letter, issued prior to the decision on 
appeal, the RO provided notice to the appellant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by her and what information and evidence will be 
obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include a report 
from a private physician.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process by submitting argument.  
Thus, any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



	I.  Aid and attendance 

For purposes of special monthly pension, a person is 
considered to be in need of regular aid and attendance if 
such person is a patient in a nursing home due to mental or 
physical incapacity, is helpless or blind, or is so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351(b), (c)(1), (2).  The latter criterion is met 
if a claimant is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less.  38 C.F.R. § 3.351(c)(1).

Increased pension is also payable if the surviving spouse 
otherwise establishes a factual need for aid and attendance.  
38 C.F.R. § 3.351(c)(3).  The basic criteria for such a need 
include: an inability to dress or undress herself, to keep 
herself ordinarily clean and presentable; an inability to 
feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; a frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
physical or mental incapacity that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment; or the 
claimant is bedridden, e.g., the claimant is actually 
required to remain in bed.  38 C.F.R. § 3.352(a).  See 
generally Turco v. Brown, 9 Vet. App. 222, 224 (1996) 
(eligibility for special monthly compensation by reason of 
regular need for aid and attendance requires that at least 
one of the factors set forth in VA regulation is met).  The 
evidence must show that the claimant is so helpless as to 
need regular and attendance; constant need for aid and 
attendance is not required.  38 C.F.R. § 3.352(a).

In addition, determinations that the claimant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him or her to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  See Turco, 9 Vet. App. 222, 224.

The only evidence supporting the appellant's claim includes 
her statements.  In this regard, she asserts that her 
disabilities are of such severity as to warrant special 
monthly pension.  She states that she has congestive heart 
failure, hypertension and degenerative joint disease.  

The only medical evidence of record consists of an August 
2005 examination by a private physician.  The examiner noted 
that the appellant was able to drive a car, travel, care for 
the needs of nature, get out of bed and remain so all day, 
and to get out of doors.  In addition, she is able to feed, 
dress and bathe herself.  The report also indicated that the 
appellant can walk approximately one block without 
assistance.  There is no indication that the assistance of 
another person was required in order for her to walk.  
Although the physician did not provide the appellant's visual 
acuity, he specifically noted that she is able to drive.  
Indeed, on her substantive appeal submitted in May 2006, the 
appellant acknowledged that she was still able to drive, 
albeit only within a 10 to 15 mile distance from her home.  
Thus, since she is driving, there is no indication that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in each eye.  The clinical 
findings are of greater probative value than the appellant's 
statements regarding the severity of her disabilities.  The 
Board concludes, accordingly that the preponderance of the 
evidence is against the claim for special monthly pension 
based on the need for the regular aid and attendance of 
another person.

	II.  Housebound

Regarding entitlement to death pension at the housebound 
rate, that benefit is payable to a surviving spouse who does 
not qualify for aid and attendance if the surviving spouse is 
"permanently housebound by reason of disability.  The 
requirement is met when the surviving spouse is substantially 
confined to his or her home . . . or immediate premises by 
reason of disability or disabilities which it is reasonably 
certain will remain throughout the surviving spouse's 
lifetime." 38 C.F.R. § 3.351(f).

There is no evidence that the appellant is housebound.  She 
acknowledges in her substantive appeal received in May 2006 
that she is able to leave her house and drive.  Similarly, 
the only medical evidence of record establishes that she is 
able to take excursions from her home.  In sum, there is no 
credible evidence that the appellant is in fact confined to 
her home or immediate premises.  Accordingly, the 
preponderance of the evidence is against the claim for 
special monthly pension at the housebound rate.


ORDER

Special monthly pension for a surviving spouse based on need 
for regular aid and attendance or at the housebound rate is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


